DETAILED ACTION
In Response to Applicant’s Remarks Filed 6/28/22
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 have been examined. 

Claim Objections
Claim 18 is objected to because of the following informalities:  The second amendment to claim 18 states “wherein the cable is reel is” and should state “wherein the cable reel is.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11-13 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burke et al. (US 2014/0138116) (“Burke”).  Burke discloses a seat assembly (fig. 1) within an internal cabin of a vehicle, the seat assembly comprising: an electrical interface housing (fig. 5 shows a housing containing the structure of fig. 3) that contains a first portion of a cable (fig. 3: 308, 310) that is configured to provide one or both of electrical power or electrical signals to one or more electrical components wherein the electrical interface housing is one or both of on or within the seat assembly (at least claim 17 of Burke states that the housing is coupled to the seat); and a cable reel (fig. 3: 312) rotatably coupled to a body of the electrical interface housing, wherein the cable reel is one or both of on or within the seat assembly (at least claim 17 of Burke states that the housing is coupled to the seat), wherein the cable reel is configured to rotate about an axis, wherein the first portion of the cable comprises an adjustable coil that is coiled around the cable reel, and wherein the cable reel is rotatable in a first direction to deploy the first portion of the cable outwardly from the electrical interface housing and a second direction to retract the first portion of the cable inwardly into the electrical interface housing (paragraph 0018).
As concerns claim 2, Burke discloses wherein the portion of the cable further comprises fixed portions that are securely fixed within the electrical interface housing (fig. 3: portions of the cable remain inside of the reel 312 and its housing 300).
As concerns claim 3. Burke discloses wherein the cable further comprises a cable extension that connects to a second portion of the cable within another electrical interface housing of another seat assembly (fig. 3: 308, 310 connect to another seating row, as discussed in paragraph 0016).
As concerns claim 4, Burke discloses wherein the cable extension is configured to be manipulated to selectively deploy and retract the first portion of the cable in relation to the electrical interface housing (fig. 3: 308 and 310 are deployable or retractable by the reel).
As concerns claim 11, Burke discloses a vehicle comprising: an internal cabin (abstract: aircraft seats within a passenger vehicle); a first seat assembly (fig. 1) within the internal cabin, wherein the first seat assembly comprises: a first electrical interface housing (fig. 5 shows a housing containing the structure of fig. 3) that contains a first portion of a cable that is configured to provide one or both of electrical power or electrical signals to one or more first electrical components (fig. 3: 308, 310), wherein the first electrical interface housing is one or both of on or within the seat assembly (at least claim 17 of Burke states that the housing is coupled to the seat); and a first cable reel (fig. 3: 300) rotatably coupled to a first body of the first electrical interface housing, wherein the first cable reel is one or both of on or within the seat assembly (at least claim 17 of Burke states that the housing is coupled to the seat), wherein the first cable reel is configured to rotate about a first axis, wherein the first portion of the cable comprises a first adjustable coil that is coiled around the first cable reel, and wherein the first cable reel is rotatable in a first direction to deploy the first portion of the cable outwardly from the first electrical interface housing and a second direction to retract the first portion of the cable inwardly into the first electrical interface housing (paragraph 0018); and a second seat assembly with the internal cabin (paragraph 0016: the first seat assembly/row connects to a second seat assembly/row having the same features as the first), wherein the second seat assembly comprises: a second electrical interface housing that contains a second portion of the cable that is configured to provide one or both of electrical power or electrical signals to one or more second electrical components, wherein the second electrical interface housing is one or both of on or within the seat assembly (at least claim 17 of Burke states that the housing is coupled to the seat); and a second cable reel rotatably coupled to a second body of the second electrical interface housing, wherein the second cable reel is one or both of on or within the seat assembly (at least claim 17 of Burke states that the housing is coupled to the seat), wherein the second cable reel is configured to rotate about a second axis, wherein the second portion of the cable comprises a second adjustable coil that is coiled around the second cable reel, and wherein the second cable reel is rotatable in a third direction to deploy the second portion of the cable outwardly from the second electrical interface housing and a fourth direction to retract the second portion of the cable inwardly into the second electrical interface housing (the second seating assembly has the same structure as the first).
As concerns claim 12, Burke discloses wherein the first portion of the cable further comprises first fixed portions that are securely fixed within the first electrical interface housing (fig. 3: portions of the cable remain inside of the reel 312 and its housing 300), and wherein the second portion of the cable further comprises second fixed portions that are securely fixed within the second electrical interface housing (same as the first seat assembly).
As concerns claim 13, Burke discloses wherein the cable further comprises a cable extension that connects the first portion to the second portion (fig. 3: 308, 310 connect the seating rows, as discussed in paragraph 0016).
As concerns claim 18, Burke discloses a seat cable adjustment method for an internal cabin of a vehicle, the seat cable adjustment method comprising: containing a first portion (fig. 3: 304, 306) of a cable within an electrical interface housing (fig. 5 shows a housing containing the structure of fig. 3) that is one or both of on or within the seat assembly (at least claim 17 of Burke states that the housing is coupled to the seat); providing one or both of electrical power or electrical signals to one or more electrical components by the first portion of the cable; rotatably coupling a cable reel (fig. 3: 312) to a body of the electrical interface housing, wherein the cable reel is one or both of on or within the seat assembly (at least claim 17 of Burke states that the housing is coupled to the seat), wherein the cable reel is configured to rotate about an axis; coiling an adjustable coil of the first portion of the cable around the cable reel; and selectively rotating the cable reel in a first direction to deploy the first portion of the cable outwardly from the electrical interface housing and a second direction to retract the first portion of the cable inwardly into the electrical interface housing (paragraph 0018).
As concerns claim 19, Burke discloses securely fixing fixed portions of the first portion of the cable within the electrical interface housing (fig. 3: portions of the cable remain inside of the reel 312 and its housing 300).
As concerns claim 20, Burke discloses connecting the first portion of the cable to a second portion of the cable within an electrical interface housing of another seat assembly by a cable extension (figs. 308, 310).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke.  As concerns claims 8, 9 and 16, Burke does not teach wherein the seat assembly comprises a controllable motor to operate the cable reel.  However, while Burke is silent on the operating mechanism of the reel, it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to include a motor in order to provide the desired tightness to the cables without having to manually adjust the reel.  Further, a mere modification of automating a manual activity, such as turning a reel, is considered within the level of ordinary skill in the art absent production of a new or unexpected result (See MPEP 2144.04(III); In re Venner, 262 F.2d 91, 95).
As concerns claims 10 and 17, Burke does not expressly teach wherein the reel is turnable by a knob.  However, it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to provide a knob or protrusion on the reel in order to allow for easier turning/reeling, as is considered old and well known in the art.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke in view of Cresseaux (US 6,267,430).  Burke does not teach wherein a spring is coupled to the cable reel to urge the cable reel toward a retracted position.  However, Cresseaux teaches a cable reel for electrical wiring comprising a spring (fig. 3: 41) urging the reel into the retracted position.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to provide a spring to urge the reel toward a retracted position in order to maintain tautness in the wire. 

Allowable Subject Matter
Claims 6, 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references of Burke and Silva et al. (US 2017/0225789) teach providing the cable reel with a ratchet coupled to the cable reel, however, the prior art fails to teach a clutch operatively coupled to the reel.  Further, there is no teaching, suggestion or motivation to modify the prior art, absent hindsight.  

Response to Arguments
Applicant's arguments filed 6/28/22 have been fully considered but they are not persuasive.  Applicant argues that Burke does not teach wherein the spool/reel 312 and housing 314 are mounted on or within any of the seats.  The Office disagrees.  Figs. 2 and 5 show the housing in a location that would appear to one having ordinary skill in the art as coupled to the underside of the seat.  Further, at least claim 17 expressly states that the cable housing is coupled to the seat, such that together with the recitation cited by Applicant of paragraph 0017 that “housing 314 may also provide holes 318 for mounting of a cable storage unit 300 underneath a seat” it is understood to mean that the housing is mounted underneath to the underside of the seat.  As such, Burke discloses wherein the cable housing is either or both of on or within the frame of the seat assembly.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636